Citation Nr: 0916058	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  08-11 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from February 1993 to October 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefit sought.

The Veteran testified at a February 2009 personal hearing 
before the undersigned Acting Veterans Law Judge via 
videoconference from the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Here, 
additional development is required to comply with the duty to 
assist.

At the February 2009 hearing, the Veteran stated that she had 
been formally diagnosed with type II diabetes mellitus in 
approximately March 2008, by a VA doctor.  She also indicated 
that she has been receiving ongoing care at the VA Medical 
Center in Columbia.  None of these treatment records have 
been associated with the claims file.

Although the Veteran indicated, in the interest of time, that 
she would submit these records herself, directly to the 
Board, no records have been received.  This does not relieve 
VA of its duty to assist the Veteran, however, and a remand 
is required to obtain complete, relevant VA treatment 
records.  The presence of a current diagnosis is an important 
element of the claim, and the timing of such diagnosis could 
also be vital.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete treatment 
records from VAMC Columbia, any associated 
clinics, and any other VA facility 
identified in the record, for the period 
of October 2006 to the present.  
Laboratory results should be included in 
the request.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




